Case 1:19-cr-00091-JCH Document 20 Filed 07/12/19 Page 1of1

FILED

IN THE UNITED STATES DISTRICT COU8Ni TED STATES DISTRICT CUT

ALBUQUERQUE, NEW MESO
FOR THE DISTRICT OF NEW MEXICO

JUL 12 2019

UNITED STATES OF AMERICA, )

) MITCHELL R 3

Lo . ELFERS

Plaintiff, ) ~

) CLERK
VS. ) CRIMINAL NO. 19-00091 JCH

)
JUSTIN JOHN PACHECO, Jr., )
)
Defendant. )

ORDER FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE

Upon the motion of the United States Attorney for a Writ of Habeas Corpus ad
Prosequendum directed to the Sheriff or Warden of the Metropolitan Detention Center,
Albuquerque, New Mexico, it is

ORDERED that the Clerk of this Court is hereby authorized to issue a Writ of Habeas
Corpus ad Prosequendum directing the Sheriff or Warden of the Metropolitan Detention Center,
Albuquerque, New Mexico, to surrender JUSTIN JOHN PACHECO, Jr., ID # 100185701,
XX/XX/1984, XXX-XX-3816, to the United States Marshal for the District of New Mexico or his
representative in order that JUSTIN JOHN PACHECO, Jr. may be taken to the United States
Courthouse for the District of New Mexico for prosecution in the above-captioned case before the
Honorable John F. Robbenhaar, United States Magistrate Judge on Thursday, July 18, 2019 at 9:30
a.m.

JUSTIN JOHN PACHECO, Jr. is to remain in the custody of the United States Marshal

or his authorized representative until the federal prosecution is complete, unless otherwise ordered.

Littinfisd,
UNITED STATES MAGISTRATE JUDGE

 
